 In the Matter of MCI;ESSON & ROBBINS, INCORPORATED, EIIrLOYERandWAREHOUSEMEN'SUNION, LOCAL No. 452, INTERNATIONALBROTHER-HOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OFAMERICA, AFL, PETITIONERCase No. 30-RC-237.-Decided January 13,1956rDECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Clyde E.Waers, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-mmember panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that a unit composed of all the warehouseemployees assigned to the Employer's drug division warehouse inDenver, Colorado, excluding office and clerical employees, confidentialand professional employees, guards, watchmen, and supervisors asdefined in the Act, constitutes an appropriate unit.There is disa-greement however, as to whether the warehouse employees assigned tothe Employer's liquor division warehouse in Denver, Colorado, shouldI After the close of the hearing, the Employer filed a motion with the Board to supple-ment and correct the transcript in various respects.We do not believe that the evidenceoffered in support of the motion would add anything of significance to the record andaccordingly deny the motion.88 NLRB No. 2S.93 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe included in the unit, the Petitioner requesting their inclusion, andthe Employer urging their exclusion.The Employer is engaged in the manufacture, packaging and saleof drug products, cosmetics, and toiletries and in the business of im-porting and wholesaling wines and liquors. It conducts its operationsthrough divisions, one of which is known as the drug division andanother as the liquor division.The Employer's principal offices arelocated in New York but there are division offices and warehousesthroughout the United States. In Denver the drug division main-tains a warehouse, and about a mile away is a warehouse maintainedby the liquor division.There are two warehousemen attached to theliquor division warehouse, only one of whom is a full-time worker.These are the employees about whom the parties are in dispute.Each of the Employer's two divisions has a vice president in chargeof operations.The vice president in charge of the drug division servesalso as division manager of that division's activities in Denver.Hisoffices are in the Denver drug division warehouse.The vice presidentin charge of the liquor division is headquartered in New York.Underhim, and responsible for the liquor division activities in Denver, is adivision manager who has offices in the Denver liquor division ware-house.Under the division manager in each Denver warehouse is asupervisory force which is accountable to him. In addition to theirseparate supervision and management, the Employer's two divisionseach has its own bank account, records, accounting force, and salesorganization.There is, moreover, no interchange of employees be-tween the two Denver warehouses.We are of the opinion that thereare not sufficient common interests between the warehousemen in theEmployer's two Denver warehouses to include them in the same unit.We shall therefore exclude the warehousemen in the liquor divisionwarehouse.We find that all the warehouse employees in the Employer's drugdivision warehouse in Denver, Colorado, excluding office and clericalemployees, confidential and professional employees, guards, watch-men, and supervisors as defined in the Act constitute a unit appropri-ate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted at such time as the Board shall inthe future. direct, upon advice from the Regional Director that anelection may appropriately be held, under the direction and supervi- McKESSON &ROBBINS, INCORPORATED95sion of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byWarehousemen's Union, Local No. 452, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,AFL.